Citation Nr: 1503042	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-20 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1954 to November 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied service connection for a low back disability.

The RO originally denied the claim for service connection in May 2008.  The Veteran did not submit a notice of disagreement, but did submit a favorable medical opinion.  The claim was readjudicated and denied in January 2009.  In February 2009, the Veteran submitted a more detailed favorable opinion from the same physician who had provided the previous opinion with additional details of an in-service injury.  In May 2009 the RO purported to reopen the claim and deny it.  The Veteran was advised of this decision in June 2009.  In August 2009, the Veteran submitted relevant personnel records, consisting of the order for his unit to travel, along with a newspaper article documenting the plane crash, which the Veteran contended caused his current back disability.  In December 2009, the Veteran submitted service department records consisting of the investigation report pertaining to the aircraft accident and the aircraft manifest, listing the Veteran as a passenger.  

In June 2010 the RO purported to reopen the Veteran's claim and deny it.  The previous decisions; however, had not become final because the Veteran submitted new and material evidence prior to expiration of the appeal periods; and because he submitted service department records that appear to have been in the custody of the service department at the time of the prior decisions.  38 C.F.R. §§ 3.156(b),(c) (2014).  Accordingly, his claim is being adjudicated on a de novo basis without the need for new and material evidence.

The Veteran testified at a video conference in October 2014 before the undersigned.  A transcript is associated with the claims file.



REMAND

The Veteran has not been afforded a VA examination for his low back claim; although there are indications that the current back disability may be related to an in-service injury and an opinion is needed to decide the claim.  VA's duty to provide an examination has been triggered.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all post-service treatment for a low back disability and to authorize VA to obtain records of non-VA treatment.

If any requested records cannot be obtained, advise the Veteran, tell him what efforts were made; and what further actions will be taken with regard to his claim.

2.  After the above is complete, arrange an examination to determine whether any current low back disability is as likely as not a residual of an in-service injury.  Ensure the examiner has access to the claims file and that any records referred to by the examiner are associated with the claims file.

Ask the examiner to opine if it is at least as likely as not (probability of at least 50 percent) that the Veteran's current low back disability is caused in whole, or part, by the April 1956 aircraft accident or is otherwise causally related to the Veteran's active service.  Inform the examiner that the Veteran's report of his history must be considered in rendering the requested opinion.

A full explanation should be given for any opinion provided.  If the requested opinion cannot be provided, the examiner should explain why it is not possible to provide the needed opinion and inform the AOJ of any additional information needed to render the requested opinion.

3.  If the appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




